DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,292,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and patent claims disclose a multi-ply fibrous structure comprising a first ply comprising: a plurality of wood pulp fibers and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, including polypropylene, polyethylene, and mixtures thereof, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm, wherein a first portion of the plurality of wood pulp fibers are in the form of a first wet laid fibrous structure and a second portion of the plurality of wood pulp fibers are commingled together with a portion of the thermoplastic meltblown filaments in the form of a coform fibrous structure; and a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers associated with the first wet laid fibrous structure such that the multi-ply fibrous structure exhibits a Wet/Dry CD TEA of at least 1.300, 1.500, 1.600, and 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods. The wood pulp fibers are selected from the group consisting of hardwood pulp fibers, softwood pulp fibers, and mixtures thereof. The softwood pulp fibers comprise southern softwood kraft pulp fibers. Th e hardwood pulp fibers comprise eucalyptus pulp fibers. 
Given the second ply comprising a second wet laid fibrous structure is associated with the first ply comprising a first wet laid fibrous structure, given the portion of the thermoplastic meltblown filaments in the form of the coform fibrous structure are spun from a die and directly laid ontop of the second wet laid fibrous structure, and given the present multi-ply fibrous structure and the mutli-ply fibrous structure of the patent claims both exhibit a Wet/Dry CD TEA of greater than 1.300, it follows that the portion of the thermoplastic meltblown filaments in the form of the coform fibrous structure are spun form a die and directly laid on top of the first wet laid fibrous structure. 
Given that the material and structure of the multi-ply fibrous structure of patent ‘229 is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the multi-ply fibrous structure of patent ‘229 would inherently have a Bending Modulus of less than 10.00 [(mg*cm.g)/mils3 as measured according to the Flexural Rigidity and Bending Modulus Test Method and a TS7 of less than 17.0 dB V2 rms as measured according to the Emtec Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Claims 7-9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,292,229, as discussed in claim 1 above, and further in view of Barnholtz et al. (US 2011/0104419) (Barnhotlz). Patent ‘229 requires all of the claimed features of claim 1 above, however does not further claim polylactic acid thermoplastic meltblown filaments, polyhydroxyalkanoate thermoplastic meltblown filaments, or the multi-ply fibrous structure used in a sanitary tissue product. 
With respect to the difference, Barnholtz teaches a multi-ply fibrous structure comprising a co-formed fibrous structure for a sanitary tissue product. The co-fomred fibrous structure comprises a thermoplastic biodegradable polymer filaments, such as polylactic acid or polyhydroxyalkanoate. See, e.g., abstract and paragraphs [0044-0046], [0049], [0076], [0079], [0083], [0086], [0096], and [0109], and claims 7, 9, and 10.  
	Barnholtz and Patent ‘229 are analogous art as they are both drawn to multi-ply fibrous structures. 
	In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use polylactic acid or polyhydroxyalkanoate filaments as the biodegradable thermoplastic polymer fibers of Patent ‘229, in order to form a multi-ply fibrous structure comprising a co-formed fibrous structure for a sanitary tissue product with predictable success, as Barnholtz teaches polylactic acid or polyhydroxyalkanoate filaments are suitable for use as biodegradable thermoplastic filaments in a co-formed fibrous structure for a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789